Citation Nr: 0316433	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-09 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for psoriasis of the hands, palms, elbows, and knees.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
September 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 RO decision that granted 
service connection for:  1) psoriasis of the hands, palms, 
elbows, and knees (a 0 percent rating was assigned); and 2) 
his low back disability (a 10 percent rating was assigned).  
In April 2002, the RO increased the rating for psoriasis to 
30 percent.  In February 2003, the veteran testified at a 
hearing at the RO before the undersigned.


REMAND

A review of the claims file reveals that the veteran last 
underwent VA compensation examinations in early 1999 to 
determine the severity of his skin and low back disabilities.  
He has since alleged that his disabilities have worsened; and 
he has indicated that private doctors provide the majority of 
his treatment.  It is noted that the current medical evidence 
on file does not adequately address the current severity of 
the veteran's service-connected skin and low back 
symptomatology.  As such, new VA examinations should be 
scheduled.  A review of the claims file suggests that not all 
of the veteran's private treatment records are on file; on 
remand, efforts should be made to obtain any outstanding, 
relevant treatment records. 

Further, the veteran's service-connected psoriasis is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 7816.  However, effective August 30, 2002, the 
regulatory criteria for evaluation of skin disabilities was 
revised.   See 67 Fed. Reg. 49590-49599 (July 31, 2002)(to be 
codified as amended at 38 C.F.R. § 4.118, Diagnostic Code 
7816).  The February 2000 statement of the case (SOC) and the 
April 2002 supplemental statement of the case (SSOC) 
considered the veteran's skin disability under the old 
regulations but the new regulations have not been considered 
nor has the veteran been advised of the new rating criteria.

Additionally, the veteran's service-connected low back 
disorder is evaluated as 10 percent disabling under 
Diagnostic Code 5293, that rates intervertebral disc 
syndrome.  However, effective September 23, 2002, the rating 
criteria for evaluating intervertbral disc syndrome under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 were revised.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (to be codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  While 
the RO advised the veteran of the old rating criteria in its 
February 2000 SOC, it has not advised the veteran of the 
revisions or considered the new criteria.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.	The veteran should be contacted and 
invited to submit any additional evidence 
he may have in support of his claims.

2.	The RO should request that the veteran 
identify any names, plus the addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for his skin and low 
back disabilities, including but not 
limited to Drs. Michael Diaz (back 
disability) 1112 Park Avenue, New York, NY 
10128, Marcia Gordon (skin disability), 
Kalmon D. Post (back disability), Samuel 
Seward, Jr., Soloman (back disability) and 
Zelig Weinstein, and Mount Sinai Medical 
Center; and Mark Sivak, M.D. and Seymour 
Gendelman, M.D., (both back disability) 
and both at The Mount Sinai Medical 
Center, Faculty Practice, 5 East 98th 
Street, 7th Floor, Box 1139, New York, NY 
10029-6574; and Mark Lebwohl, M.D., (skin 
disability) at The Mount Sinai Medical 
Center, Faculty Practice, 5 East 98th 
Street, 7th Floor, Box 1048, New York, NY 
10029-6574.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records that have not 
been previously secured.  All records 
obtained should be associated with the 
veteran's claims file.  If the RO is 
unable to obtain any identified records, 
it must identify to the veteran which 
records were unobtainable, it must 
describe to the veteran the efforts which 
were made in the attempt to obtain those 
records, and it must describe any further 
action to be taken by VA with respect to 
the claim.  

3.	Then, the RO should schedule a VA 
dermatologic examination to determine the 
current severity and manifestations of his 
service-connected skin disability.  All 
necessary tests and studies should be 
conducted including, but not limited to, 
photographs of all affected areas; such 
photographs should be associated with the 
claims files and all clinical findings 
reported in detail.  (1) The examiner is 
asked to specifically address whether 
there is:  ulceration; extensive 
exfoliation; crusting; systemic or nervous 
manifestations; and/or use of constant or 
near-constant systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs during the past 12 months.  An 
opinion should also be provided as to 
whether the skin condition is 
exceptionally repugnant.  (2) The examiner 
is further asked to address whether more 
than 40 percent of the veteran's entire 
body or more than 40 percent of exposed 
areas are affected by the service-
connected psoriasis of the hands, palms, 
elbows and knees.  (3) The examiner is 
requested to render an opinion regarding 
the effect, if any, of the service-
connected psoriasis on the veteran's 
ability to obtain and maintain 
substantially gainful employment.  The 
claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for a 
proper review of the medical history.  The 
examination report should reflect whether 
such a review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.

4.	The RO should arrange for a VA 
examination (orthopedic/neurologic) 
of the veteran to determine the 
nature and extent of his service-
connected low back disability.  All 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed and all 
clinical findings reported in detail.  
The examiner should identify all: 
neurological and orthopedic 
manifestations of the service-
connected low back disability.  (1) 
In particular, the physician should 
indicate:  a) the nature and duration 
of any incapacitating low back 
episodes, over the past 12 months (an 
"incapacitating episode" being a 
period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
and treatment by a physician) and b) 
any objective evidence of pain or 
functional loss due to pain, 
including whether it is at least as 
likely as not that pain could 
significantly limit functional 
ability during flare-ups, and/or 
whether there is any weakened 
movement, excess fatigability or 
incoordination.  (2) The examiner 
should render an opinion as to 
whether, during examination, there is 
mild, moderate, severe, or pronounced 
intervertebral disc syndrome.  (3) 
The examiner is requested to render 
an opinion regarding the effect, if 
any, of the service-connected low 
back disability on the veteran's 
ability to obtain and maintain 
substantially gainful employment.  
The claims file, including a copy of 
this remand, should be made available 
to the examiner before the 
examination, for proper review of the 
medical history.  The examination 
report should reflect whether such a 
review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.

5.	Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West 2002)) is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.

6.	Thereafter, the RO should readjudicate the 
veteran's claims for an initial rating in 
excess of 30 percent for psoriasis of the 
hands, palms, elbows and knees and an 
initial rating in excess of 10 percent for 
a low back disability.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with a SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the February 2000 SOC 
(regarding the low back disability) and 
the April 2002 SSOC (regarding the skin 
disability), including the new rating 
criteria for Diagnostic Code 7800, 
effective August 30, 2002 and the new 
rating criteria for Diagnostic Code 5293, 
effective September 23, 2002.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

